Citation Nr: 1818226	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-15 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a nervous disorder and depression.


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from November 1955 to April 1956.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico (RO). In December 2015, in pertinent part, the Board reopened the claim for service connection for a psychiatric disorder and remanded the underlying issue on the merits for a VA examination and opinion.  The Board remanded this matter again in September 2016 and June 2017 for addendum opinions. This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder, to include a nervous disorder and depression, that is related to service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include a nervous disorder and depression, was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify has been met.  See VA correspondence dated in July 2011.  All identified and available authorized records relevant to the matter, to include treatment records, examinations, and opinions, have been requested or obtained.  VA has met all statutory and regulatory notice and duty to assist provisions.  The Veteran has not alleged prejudice with regard to VA's statutory and regulatory notice and duty to assist provisions.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Service Connection-Laws and Regulations

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1131.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for psychoses if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § § 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Effective March 19, 2015, VA adopted an interim rule as a final rule which among other changes replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  The rulemaking amended provisions of the Code of Federal Regulations, to include 38 C.F.R. 4.125 for diagnosis of mental disorders.  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims were subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14308 (March 19, 2015).  In the instant case, the Veteran's claim was certified to the Board in April 2015.  Thus, the criteria that must be used are those listed at DSM-5.

Service Connection-Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

The Veteran contends that the onset of his major depression was in June 1956.  See December 2010 claim.  In this regard, post-service treatment records in January 2008 show a psychiatric disorder diagnosed as major depressive disorder recurrent and dysthymic disorder.  Significantly, there is no evidence of a psychiatric disorder within the first year after the Veteran was separated from service in April 1956 nor for many years after service.  Other post-service treatment records are cumulative of these diagnoses and also include an assessment of anxiety.  See, for e.g., November 2015 VA treatment record.  

The remaining question is whether there is an acquired psychiatric disorder that is related to the Veteran's service.  Service treatment records do not show complaints, diagnosis, or treatment of a psychiatric disorder.  An examination in March 1956 upon separation from service shows that the Veteran's psychiatric status was evaluated as normal.  In March 1956, an in-service report of aptitude for the Naval Service shows that the Veteran was referred to a psychiatric unit due to an inadequate personality.  The Company Commander's Report shows that "(h)is attitude renders him useless."  The Medical Officer's Report shows that the Veteran was referred to the Psychiatric Unit by his battalion because of his inability to adjust to service demands.  The examiner reported that the Veteran's psychiatric evaluation shows a resentful and immature youth who lacked personality resources to adapt to military training and thus was considered unsuitable for further training.  However, the examiner found that the Veteran's retention would not jeopardize his health nor endanger that of his service associates and therefore determined that he was not eligible for discharge by reason of physical or mental disability.  Notably, the Veteran's DD 214 shows that he was discharged due to unsuitability.  

On VA examination in February 2016, the examiner, Dr. M.M.V., in conjunction with reviewing the claims folder and examining the Veteran, determined that the appropriate diagnosis for the Veteran's psychiatric disorder under the DSM-5 criteria is unspecified depressive disorder.  The examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness based on the rationale that there was no evidence of psychiatric complaints, psychiatric findings, nor psychiatric treatment prior to military service, during military service, nor within one year after the Veteran's discharge from service.

In an opinion in December 2016 Dr. M.M.V. noted that service treatment records show that the Veteran was examined on March 22, 1956 for a psychiatric evaluation that revealed an immature youth who lacked personality resources to adapt to military training and thus was considered unsuitable for further training and was separated from service.  However, the VA doctor found no evidence of an acquired psychoneurosis in the service records, a completed mental status examination was not included, and the available description did not show a formal mental disorder.  The examiner also noted that, while the Veteran signed an affidavit indicating that he received psychiatric treatment by a private psychiatrist from 1956 until 1968, there is no medical evidence of a completed psychiatric evaluation or a completed mental examination until January 2008.  

In an opinion in July 2017 Dr. M.M.V., after re-reviewing the file reiterated that the report of aptitude dated in March 1956 documented the reason for referral to a psychiatric unit to be " inadequate personality" and also documented that the "(p)sychiatric evaluation reveals: a sullen, resentful and immature youth who gives many indications of poor emotional control.  He lacks personality resources to adapt to military training."  Dr. M.M.V. explained that this statement is a mental assessment but not a mental status examination.  The VA doctor further explained that the mental assessment was considered for purposes of determining whether separation from service was warranted and reiterated once again that a completed mental status examination was not found on that report.  The examiner stated that there was no evidence of an acquired psychoneurosis in the service records, nor did the above description meet the criteria for a formal mental disorder.  The examiner further stated that, as there was no evidence of a psychiatric disorder until January 2008, it can be concluded that the mental assessment done on the aptitude report in March 1956 resolved.  Once again, Dr. M.M.V concluded that, after a careful review of all medical evidence of record with the bases, reasons or analytical findings described above, a link between the Veteran's active duty and his current neuropsychiatric disorder cannot be made.

These VA opinions from Dr. M.M.V. are significantly probative as they were based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  In addition, the examiner considered the nature of the Veteran's psychiatric disorder, history and relevant complaints.

The Board has considered the Veteran's lay statements and acknowledges that he is competent to give evidence about what he has experienced or observed and competent to report his symptom.  Layno v. Brown, 6 Vet. App. 465 (1994).  He has not, however, demonstrated that he is competent to determine the nature and etiology of his psychiatric disorder.  He has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating his psychiatric disorder.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  

While lay persons are competent to provide opinions on some medical issues [Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)], the specific issue in this case falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  The acquired psychiatric disorder at issue is not a condition that is readily amenable to probative lay comment regarding etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Accordingly, the Veteran's lay statements (that he has a psychiatric disorder due to service) do not constitute competent evidence and lack probative value.  As the lay evidence is not competent, the matter of whether it is credible is not reached.  

Psychoses are included among the chronic diseases under 38 U.S.C.A. 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the reasons discussed above, however, the Veteran's assertions of any continuity of symptomatology pertaining to psychoses are outweighed by the VA opinions.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for an acquired psychiatric disorder, to include a nervous disorder and depression.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the appeal is denied.  

ORDER

Service connection for an acquired psychiatric disorder, to include a nervous disorder and depression, is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


